Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered August 19, 1992, convicting him of robbery in the third degree (two counts), grand larceny in the fourth degree (three counts), and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that the alleged prosecutorial errors warrant reversal of his conviction. Not all of the alleged instances of prosecutorial misconduct were preserved for appellate review. In any event, in light of the overwhelming evidence of the defendant’s guilt, any instances of prosecutorial misconduct were harmless (see, People v Crimmins, 36 NY2d 230).
The sentencing court had the discretion to impose consecutive sentences with respect to the theft of each of the three victim’s pocketbooks, as the taking of each victim’s pocketbook *657constituted a separate act, none of which constituted a material element of the other (see, People v Brown, 80 NY2d 361; People v White, 192 AD2d 736). The imposition of consecutive sentences was appropriate, and the length of the sentences in this case was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is without merit. Lawrence, J. P., Pizzuto, Friedmann and Krausman, JJ., concur.